Citation Nr: 0504262	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from June 1969 to April 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  At that time, service connection was established 
for PTSD and a 50 percent rating was assigned.  In May 2003, 
the veteran's claim for a TDIU was denied.  

The Board has continued the issue as entitlement to an 
increased evaluation since service connection has been 
granted.  This naming of the issue does not prejudice the 
veteran.  The Board has not dismissed the issue, and the law 
and regulations governing the evaluation of the disability is 
the same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
anxiousness, nightmares, anger, irritability, sleep 
disturbance, depression, social isolation, neglected personal 
appearance, and Global Assessment of Functioning (GAF) scores 
ranging from 45 to 55.

2.  The veteran has a 12th grade education; work experience 
as a self-employed building contractor; and last worked on a 
full-time basis in 1999.  

3.  The veteran's service-connected PTSD disability is of 
such severity as to preclude all forms of substantially 
gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for 
PTSD have been met, but no more.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 
4.132, Diagnostic Code (DC) 9411 (2004).  

2.  The criteria for a TDU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in March 2003 regarding his TDIU claim.  This was after the 
RO had granted service connection for PTSD in a January 2003 
rating decision.  It was before the RO had denied the 
veteran's claim for a rating in excess of 50 percent and 
denied the claim for a TDIU.  An August 2003 SOC and another 
VCAA letter in September 2003 specifically advised him as to 
what evidence the RO had in its possession and what evidence 
was still needed as to his PTSD claim.  These documents, in 
combination, notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies as to both issues on 
appeal.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports dated in 
2002, 2003, and 2004, private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As the record contains recent VA examinations and 
medical records, the evidence of record is sufficient to make 
a decision without obtaining another VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Evaluation for PTSD

The veteran contends that he is entitled to a higher 
evaluation for his PTSD as his symptoms cause problems 
getting along with others, nightmares, and anger problems. He 
asserts essentially that he is unemployable due to PTSD 
symptoms causing problems with interpersonal relationships.  
He indicated that he last worked full time in 1999 as he was 
unable to deal with customers due to panic attacks and 
stress.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

The RO granted service connection for PTSD in January 2003 
and assigned a 50 percent evaluation.  The veteran's 
employment history shows that he was self-employed from 1991 
through 1999 as a building contractor.  He has a high school 
education.  

Records submitted in conjunction with his claim include post 
service private and VA treatment records which reflect 
treatment for various conditions, to include PTSD.  In 
November 2002, a VA record shows his symptoms included 
nightmares, intrusive thoughts of a traumatic experience, 
intermittent sleep disturbance, startle reaction, anger 
management, withdrawal from others, intensive stress, and 
hypervigilance.  His GAF score was 45.  

When examined by VA the following month (Dec. 2002), the 
veteran was described as slightly anxious.  His speech was 
articulate, but his motor functioning was slightly slowed.  
He was dressed in clothes with paint spatter on them and the 
examiner described his appearance as scruffy.  His thought 
processes were logical and goal oriented.  He reported some 
difficulty remembering two out of three objects and some 
difficulty with forgetfulness and decrease in focus, but the 
examiner did not notice any significant decline in these 
areas.  The veteran reported a depression average that ranged 
from 5 to of 8 on a scale of 1 to 10.  His GAF score was 
listed as 52.  

Subsequently dated VA records reflect that he continued to be 
seen for PTSD.  VA examined him again in April 2003.  At that 
time, he was restless and tense.  His speech was somewhat 
pressured, and his mood was described as depressed, anxious, 
and angry.  His handwriting was shaky and tremulous.  He 
reported problems with concentration and sleep.  He also 
reported nightmares.  He avoided thoughts and feelings that 
reminded him of his inservice trauma.  He had a restricted 
affect and reported symptoms of irritability and outbursts of 
anger and hypervigilance.  A GAF score of 55 was assigned, 
and the diagnosis was PTSD.  The examiner opined that the 
veteran could work in a loosely supervised situation.  

A VA examiner reported in July 2003 that the veteran had been 
treated for several years for his PTSD.  Due to the 
seriousness of his disorder and due to his resentment of 
authority, the veteran had been unable to work for some time.  
His symptoms, nightmares, startle response, resentment of 
authority, intrusive thoughts, made him unable to concentrate 
on even the most menial tasks.  The examiner described the 
veteran as permanently unemployable.  

Subsequently added to the record were documents showing that 
the veteran was awarded Social Security benefits in March 
2004.  This award was based on the veteran's PTSD as well as 
other conditions (vertiginous syndrome, Meniere's syndrome, 
and diabetes) that are not service-connected.  

VA treatment records from 2004 include a notation from August 
which reflects that the veteran continued to have "chronic 
pain and other physical health issues."  These problems 
affected his mood and he generally was dysthymic in outlook.  
He was unable to try to do any work due to difficulty with 
his concentration.  The result was several unfinished 
projects.  His group of friends continued to shrink as he was 
isolating himself from others.  The examiner noted that the 
veteran was casually dressed and presented an unkempt 
appearance. He continued to have nightmares and difficulty 
sleeping due to chronic pain.  He used relaxation tapes which 
helped.  His GAF score was 45.  

When seen in September 2004, the veteran said that he was 
doing better and had remained stable.  He had had a reduction 
in the frequency of nightmares and intrusive thoughts.  His 
relationship with him family continued to improve.  His 
startle reaction had lessened and so had his hyperarousal and 
hypervigilance.  His relaxation tapes and exercise helped him 
remain calm.  He reported that there was less outside related 
stress and that this helped him to deal with his PTSD.  His 
GAF score was 45.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411. 38 C.F.R. § 4.130 (2004).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126 (2004).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2003).  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsess ional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  

Upon review of the evidence, the Board finds that the 
veteran's PTSD symptoms result in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as depression, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships. VA medical records reveal continuing 
treatment for PTSD in recent years and GAF scores that have 
ranged mostly around 45.  A review of the most recent VA 
records reflects some improvement, but this apparently is due 
to less outside related stress.  Repeatedly the veteran's 
medical records document depression, irritability, social 
isolation, neglected appearance, and difficulty sleeping 
caused by PTSD.  Given this evidence, the Board finds that 
the degree of social and occupational impairment caused by 
the veteran's PTSD symptoms meets the criteria for a 70 
percent rating, since the time that he initially filed his 
claim.  It is noted that his GAF score was reported as 45 in 
November 2002 and at the time that it was most recently 
scored in September 2004.  All reasonable doubt has been 
resolved in the veteran's favor in reaching this 
determination.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
They do show problems with concentration and with authority 
figures as well as scruffy appearance.  However, there is no 
indication in the medical evidence of record that he was 
unable to perform activities of daily living, including 
maintenance of minimal personal hygiene.  Therefore, the 
Board concludes that the veteran's PTSD does not meet the 
criteria for a 100 percent schedular evaluation.  DC 9411.  
38 C.F.R. § 4.7 (2004).

Individual Unemployability

In order to establish a TDIU, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2004).  A total disability rating may 
also be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service- 
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The 
record shows that he has a 12th grade education. The veteran 
reported that he last worked full time in 1999 and stopped 
due to inability to deal with customers because of panic 
attacks and stress.  

Given the repeated treatment for his PTSD since his claim was 
filed, and the clinical findings which reflect symptoms that 
have generally remained the same in severity, and a VA 
examiner's opinion that the veteran was permanently 
unemployable, the Board again resolves all reasonable doubt 
in the veteran's favor on this issue and concludes that the 
preponderance of the evidence supports the claim for a TDIU 
due to service-connected PTSD.  While the record reflects 
other conditions play a part in his disability picture, it is 
the Board's conclusion that the veteran's PTSD symptoms alone 
preclude substantially gainful employment.  Accordingly, 
entitlement to a TDIU is granted.




ORDER

Entitlement to a schedular evaluation of 70 percent, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


